Allowable Subject Matter
Claims 1-9, 11-15, and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, of the closest prior arts Bertrand (US 20160277939 A1) discloses “A computer-implemented method” in paragraph 22; “comprising: receiving, by a server computer, from a plurality of mobile devices within a geographical area, a plurality of data samples, each data sample including a … Quality … value and a geolocation” in paragraph 42; “selecting, by the server computer, a subset of data samples that specify geolocations within a bin within the geographical area;” in paragraph 45; “estimating, by the server computer, a download speed associated with the bin based at least in part on the … efficiency value…” in paragraph 61; and “…generating, by the server computer, a network speed map of the geographical area that indicates at least the download speed associated with the bin and causing presentation of the network speed map on a display of a user computing device” in paragraph 62. However, Bertrand does not disclose the use of CQI values, “determining, by the server computer, and by accessing a CQI table, efficiency values that correspond to CQI values specified in the subset of data samples; calculating, by the server computer, a spectrum efficiency value based at least in part on the efficiency values”, nor that the download speed is estimated based on “a total number of resource elements in a subframe, and an overhead value”. Dan (US 20100246507 A1) discloses the use of CQI values, “determining, by the server computer, and by accessing a CQI table, efficiency values that correspond to CQI values specified in the subset of data samples; calculating, by the server computer, a spectrum efficiency value based at least in part on the efficiency values” in paragraphs 44 and 47 and would be obvious for one of ordinary skill in the art to combine with Bertrand because doing so would improve system interoperability. However, Dan also does not disclose the download speed is estimated based on “a total number of resource elements in a subframe, and an overhead value”. The cited references fail to anticipate or render the above limitations in combination with all the recited limitations of claims 1 obvious, over any of the prior art of record, alone or in combination. Claims 2-7 depend on claim 1 and are allowable based on their dependence.

Regarding claim 8, of the closest prior arts Bertrand discloses “A system comprising: a processor; and memory storing computer-executable instructions that, when executed by the processor, cause the system to:” in paragraph 22; “receive, from a plurality of communication devices within a geographical area, a plurality of data samples, each data sample including … Quality … value and a geolocation;” in paragraph 42; “determine, for a subset of the data samples that specify geolocations within a bin within the geographical area,” in paragraph 45; “estimate a data rate associated with the bin based at least in part on the … value;” in paragraph 61; and “create a network speed map of the geographical area that indicates at least the data rate associated with the bin;” and cause presentation of the network speed map on a display of a user computing device” in paragraph 62. However, Bertrand does not disclose the usage of CQI values, “efficiency values that correspond to CQI values specified in the subset of the data samples”, “determine a spectrum efficiency value associated with the bin based at least in part on the efficiency values”, nor “the data rate associated with the bin is further based on a total number of resource elements in a subframe, and an overhead value.” Dan discloses the missing features: CQI values and “efficiency values that correspond to CQI values specified in the subset of the data samples” in paragraph 44; and “determine a spectrum efficiency value associated with the bin based at least in part on the efficiency values” in paragraphs 47 and 49 and would be obvious for one of ordinary skill in the art to combine with Dan because it is a standardized means of doing so, thereby improving system interoperability. However, Dan also does not disclose “the data rate associated with the bin is further based on a total number of resource elements in a subframe, and an overhead value”. The cited references fail to anticipate or render the above limitations in combination with all the recited limitations of claims 8 obvious, over any of the prior art of record, alone or in combination. Claim 14 contains similar allowable subject matter for claim 14 and is allowed for similar reasons. Claims 9, 11-13, 15, and 17-20 depend on claims 8 and 14 and are allowable based on their dependence.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD KHAWAR whose telephone number is (571)272-7948. The examiner can normally be reached Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on (571)-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAAD KHAWAR/             Primary Examiner, Art Unit 2412